Citation Nr: 1544701	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from July 2, 2012 through July 30, 2012 is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to a TDIU.

In his September 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

In August 2014, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In October 2014 and May 2015, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: bilateral hearing loss, rated 50 percent disabling; pes planus, rated 30 percent disabling; amputation of the tip of the right middle finger, rated 10 percent disabling; and tinnitus, rated 10 percent disabling; his combined disability rating is 70 percent.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2011, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the impact of his service-connected disabilities on his employability and opinions have been obtained in this regard.

In its October 2014 and May 2015 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: obtain all records of the Veteran's treatment contained in the Columbia Vista electronic records system dated since November 2011; and obtain an opinion as to the impact of the Veteran's service-connected disabilities upon his employability.  
 
As noted above, all relevant VA treatment records (including all records contained in the Columbia Vista electronic records system dated since November 2011) have been obtained and associated with the file.  Also, an opinion was obtained in February 2015 as to the impact of the Veteran's service-connected disabilities on his employability.  Thus, with respect to the claim for a TDIU, the AOJ substantially complied with all of the Board's relevant October 2014 and May 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim for a TDIU.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: bilateral hearing loss, rated 50 percent disabling; pes planus, rated 30 percent disabling; amputation of the tip of the right middle finger, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  His combined disability rating is 70 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.
The remaining question is whether the Veteran's service-connected disabilities alone preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from August 2007 to October 2010, VA examination reports dated in May 1967, September 2009, and April and October 2010, an April 2011 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), and a February 2010 statement from the Veteran indicate that he has an associate degree in business and that he took classes in criminal justice.  He was employed full time as a warehouse manager from February 1962 to January 1992 and reportedly performed office work as a typist.  He reported that his work activity was severely limited due to his service-connected finger disability in that he was unable to type as quickly as he used to and he felt as if he had lost multiple jobs or did not qualify for jobs because of his decreased ability to perform at work.  He retired in 1992 due to hearing loss and psychiatric symptoms (i.e., frustration and irritability) and he felt as if he was unable to secure or follow any substantially gainful occupation due to hearing loss, tinnitus, and anxiety.

The Veteran reported in his February 2010 statement that hearing loss and tinnitus had affected his employment in that he was unable to understand what was being said, was unable to give the right answer to questions that were asked, and answered people incorrectly.  He felt as if such impairments prevented him from advancing in his company.  Also, treatment records from C. Rucker dated in October 2010 reflect that the Veteran was unable to understand any spoken words in his left ear.  However, the April 2010 VA examination report indicates that his hearing disabilities did not significantly affect his occupation.

In an April 2011 statement (VA Form 21-4138), G. Peters reported that the Veteran's severe high frequency hearing loss and tinnitus hindered his past occupations as a warehouse worker and while in management and that his hearing loss also severely affected his part time position as the music director at his local churches.  As a result, he suffered from anxiety and depression and the combination of his hearing loss, tinnitus, and anxiety rendered him unable to maintain and sustain gainful employment.
During a May 2011 VA general medical examination, the Veteran reported that he used to work as an office manager and had last worked in 1992.  He stopped working in 1992 because "his employer was cutting back on employment and they had given him early retirement."  While he was employed, he experienced difficulty answering phones due to his hearing problems, but he "faked his hearing problem at work and continued to work for more than 20 years."  He reported that he was unable to perform a customer service job, but he was never written up and worked from 1956 to 1992 in an office setting, even with his hearing loss.

The examiner who conducted the May 2011 VA examination opined that the Veteran's hearing loss did not render him unable to secure and maintain substantially gainful employment.  The examiner reasoned that the Veteran had experienced a hearing problem since the 1950s, but he continued to work from 1956 to 1992 until the age of 60 despite his hearing loss.  He was never written up and had not lost any significant days from work due to his hearing problem.  He never had any compliance issues at work due to hearing loss and was given early retirement because the company was going out of business and he was given early retirement.  Thus, his hearing loss did not contribute significantly to his unemployability.

The report of a May 2011 VA audiologic examination includes an opinion that it would be difficult for the Veteran to obtain and sustain gainful employment.  This opinion was based on the fact that hearing loss caused him to have difficulty hearing and understanding speech in most conditions.

An October 2011 VA examination report includes diagnoses of bilateral pes planus and right 3rd finger distal amputation with osteoarthritis.  These disabilities impacted his ability to work in that the pes planus limited his ability to perform prolonged weight bearing activities and the finger disability hindered his ability to type.

The examiner who conducted the October 2011 VA examination re-reviewed the Veteran's claims file in December 2011 and opined that his bilateral pes planus and right third finger distal amputation with osteoarthritis did not likely ("less likely than not") render him unable to secure and maintain substantially gainful employment (whether that be in a physical or sedentary environment).  The examiner explained that neither of these disabilities was severe enough to render him unemployable.

A March 2012 VA audiologic examination report includes an opinion that the Veteran's tinnitus did not render him unable to secure and maintain substantially gainful employment.  This opinion was based on the perceived subjective impact of the disability reported by the Veteran based on his occupation requirements in the workplace.  Specifically, the ringing in the Veteran's ears was aggravating, but it did not hinder his communication abilities.  He was able to ignore the ringing in his left ear and focus on other sounds without significant difficulty.  He reported that the ringing in his left ear was frustrating and sometimes impacted his ability to fall asleep, but this would not be an impediment to employment.

In letters dated in December 2012 and March 2013, F. Armocida, M.D. stated that the Veteran sustained a periprosthetic distal femur fracture involving his right total knee in February 2012.  He underwent an open reduction and internal fixation, which went on to nonunion.  Thus, a revision of the right knee replacement was subsequently performed.  He had a number of multiple medical comorbidities, was diagnosed as having pes planus in service, continued to be hampered due to his right knee, and occasionally had to ambulate with the use of a cane.  Dr. Armocida opined that given the Veteran's injury stemming from his revision right knee replacement following a nonunion periprosthetic fracture, he was unable to stand for any prolonged period of time and this precluded him from any gainful employment/rendered him unemployable.

In February 2015, a VA physician reviewed the Veteran's claims file and opined that the combination of his service-connected disabilities (i.e., pes planus, right finger amputation, hearing loss, and tinnitus) had not and would not render him unable to secure and follow substantially gainful employment.  The physician reasoned that the Veteran worked in shipping management for 30 years and retired when he met the age requirements for social security benefits.  An admission history and physical examination treatment record which was dated at the time of the Veteran's femur fracture in February 2012 indicated that he was retired and that he enjoyed working on the farm.  The report of a December 2012 post-operative visit indicated that he had fallen while out in the woods.  Audiology testing conducted in August 2009 revealed 92 percent right ear speech discrimination, there was 84 percent right ear speech discrimination during an April 2010 evaluation, and there was 90 percent right ear speech discrimination with total hearing loss in the left ear at the time of a March 2012 evaluation.  The Veteran's flat foot condition would limit physical employment to the extent that standing or walking for prolonged periods of time would potentially cause pain, but it would not limit sedentary employment.  His finger amputation would limit fast typing skills that might be required in sedentary employment, but this did not appear to impact his ability to maintain his management position for 30 years.  Moreover, his hearing loss and tinnitus would not limit physical or sedentary employment, except for those jobs that required very sensitive hearing (e.g., a sound engineer).

The December 2011 opinion is of limited probative value because it is not accompanied by any specific explanation or rationale other than a statement that the Veteran's service-connected pes planus and finger disability were not severe enough to render him unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The opinions dated in April and May 2011, March and December 2012, March 2013, and February 2015, however, were based upon treatment/examinations of the Veteran and/or a review of his medical records and reported history and they are accompanied by specific rationales that are consistent with the evidence of record. Thus, these opinions are entitled to substantial probative weight.  See Id.   

The Veteran is competent to claim that his service-connected disability precludes him from working, but his statements are less convincing than the medical opinions of record.  By his own admission, the Veteran was able to work for years with his hearing loss and other service-connected disabilities; he also claimed that his current inability to work was due in part to nonservice-connected psychiatric disability.  He has not explained how service-connected disabilities alone now preclude him from working, when he was able to accommodate for these disabilities prior to his retirement.  Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience.  Although his service-connected hearing loss, tinnitus, and right middle finger amputation resulted in some work impairments, he was able to successfully work for decades following service despite his disabilities and he reportedly retired because he was offered early retirement.  He is currently limited in his ability to work due to both service-connected disabilities and non service-connected disabilities (i.e., a right knee disability and psychiatric problems) and the above medical opinions reflect that his service-connected disabilities alone (either individually or collectively) do not result in an inability to secure and follow all substantially gainful employment.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


